                           IN THE UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF TENNESSEE
                                    NASHVILLE DIVISION


MARY ANN BAUER                               )
                                             )
v.                                           )           NO. 3:18-1293
                                             )           Richardson/Holmes
MICHAEL S. FITZHUGH, et al                   )



                                           ORDER

       Pending before the Court is the parties’ joint motion to extend the deadline for fact witness

depositions (Docket No. 32), which is GRANTED. 1 The deadline for completion of fact witness
                                                    0F




depositions only is extended to November 29, 2019.

       All other case management deadlines and provisions found in prior orders and not modified

herein remain in effect.

       It is SO ORDERED.



                                             _______________________________________
                                             BARBARA D. HOLMES
                                             United States Magistrate Judge




       1
         In granting the parties’ motion, the Court notes that it does not fully contain the
information required for a motion to modify a case management deadline or provision. See Initial
Case Management Order, Docket No. 18 at ¶ M. The parties should not presume that the Court
will excuse noncompliance in any future motions to modify.



     Case 3:18-cv-01293 Document 33 Filed 10/07/19 Page 1 of 1 PageID #: 111
